                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE

DALE KEVIN MCNEILL,                           )
                                              )
                Plaintiff,                    )
                                              )
       V.                                     ) Civ. Action No. 16-757-CFC
                                              )
DONALD SNOW, et al.,                          )
                                              )
                Defendants.                   )

                                         MEMORANDUM

I.     INTRODUCTION

       Plaintiff Dale Kevin McNeil! ("Plaintiff"), an inmate at the Howard R. Young

Correctional Institution ("HRYCI") in Wilmington, Delaware, commenced this civil rights

action pursuant to 42 U.S.C. § 1983 on August 29, 2016.

II.    BACKGROUND

       On August 1, 2019, Plaintiff filed his third motion for injunctive relief seeking

medical care.     (D.I. 62)     Plaintiff states he has hypersomnia, narcolepsy, and sleep

apnea, HRYCI medical has refused to treat him or send him to a neurologist, and

medical does not care that he has been suffering from his disability since 2000.       The

motion indicates that Plaintiff was taken to the hospital on June 28, 2019 for testing.

To support his motion, Plaintiff submitted medical records and grievances from July 3,

2014 to July 9, 2019.        Typically the Court would order Defendants to respond to the

motion.     However, in light of the record, the Court finds a response unnecessary.
Ill.   STANDARD OF REVIEW

           A party seeking a preliminary injunction must show:      (1) a likelihood of success

on the merits; (2) that it will suffer irreparable harm if the injunction is denied; (3) that

granting preliminary relief will not result in even greater harm to the nonmoving party;

and (4) that the public interest favors such relief.     Kos Pharmaceuticals, Inc. v. Andrx

Corp., 369 F.3d 700, 708 (3d Cir. 2004) (citation omitted).       "Preliminary injunctive relief

is 'an extraordinary remedy' and 'should be granted only in limited circumstances."'            Id.

(citations omitted).    Because of the intractable problems of prison administration, a

request for injunctive relief in the prison context must be viewed with considerable

caution.    Abraham    v. Danberg,   322 F. App'x 169, 170 (3d Cir. 2009) (citing Goff v.

Harper, 60 F.3d 518, 520 (8th Cir. 1995)).

IV.    DISCUSSION

       Plaintiff's motion will be denied for the same reasons as his second motion for

injunctive relief that was denied on November 19, 2018.         (See 0.1. 39, 40).   As

previously discussed by the Court, Plaintiff's medical conditions are monitored, and he

receives medical care.     Notably, in his most recent motion, Plaintiff refers to recent

medical care and treatment received at a local hospital on June 28, 2019, and that he

was seen in the HRYCI infirmary.        (0.1. 62 at 2)

       "[A] prisoner has no right to choose a specific form of medical treatment," so long

as the treatment provided is reasonable.       Harrison v. Barkley, 219 F.3d 132, 138-140

(2d Cir. 2000).    An inmate's claims against members of a prison medical department

are not viable under § 1983 where the inmate receives continuing care, but believes


                                                2
that more should be done by way of diagnosis and treatment and maintains that options

available to medical personnel were not pursued on the inmate's behalf.          Estelle v.

Gamble, 429 U.S. 97, 107 (1976).        Finally, "mere disagreement as to the proper

medical treatment" is insufficient to state a constitutional violation.   See Spruill v. Gillis,

372 F.3d 218, 235 (3d Cir. 2004) (citations omitted).

          Given the record before the Court, Plaintiff has not demonstrated the likelihood of

success on the merits or that he will suffer irreparable harm if the motion is denied.         His

own statement indicates that he receives medical care, albeit not to his liking.

Therefore, injunctive relief is not appropriate.

V.        CONCLUSION

          For the above reasons, the Court will deny Plaintiff's third motion for injunctive

relief.    (D.I. 62)

          An appropriate Order will be entered.




August _ _ .2019
Wilmington, Delaware




                                                3
